May 3, 2011 Patrick F. Scott, Esquire Office of Insurance Products Division of Investment Management U.S. Securities & Exchange Commission treet, N.E. Washington, D.C. 20549 Re: T. Rowe Price Equity Series, Inc. T. Rowe Price Blue Chip Growth Portfolio T. Rowe Price Blue Chip Growth Portfolio–II T. Rowe Price Equity Income Portfolio T. Rowe Price Equity Income Portfolio–II T. Rowe Price Equity Index 500 Portfolio T. Rowe Price Health Sciences Portfolio T. Rowe Price Health Sciences Portfolio–II T. Rowe Price Mid-Cap Growth Portfolio T. Rowe Price Mid-Cap Growth Portfolio–II T. Rowe Price New America Growth Portfolio T. Rowe Price Personal Strategy Balanced Portfolio File Nos.: 033-52161/811-07143 T. Rowe Price Fixed Income Series, Inc. T. Rowe Price Limited-Term Bond Portfolio T. Rowe Price Limited-Term Bond Portfolio–II T. Rowe Price Prime Reserve Portfolio File Nos.: 033-52749/811-07153 T. Rowe Price International Series, Inc. T. Rowe Price International Stock Portfolio File Nos.: 033-52171/811-07145 Dear Mr. Scott: This letter accompanies our filing of the above-referenced Funds’ Statement ofAdditional Information under Rule 497(j) of the Securities Act of 1933.
